Title: From Thomas Jefferson to George Wythe, 22 January 1797
From: Jefferson, Thomas
To: Wythe, George


                    
                        Th: Jefferson to G. Wythe
                        Monticello Jan. 22. 97
                    
                    It seems probable that I shall be called on to preside in a legislative chamber. It is now so long since I have acted in the legislative line that  I am entirely rusty in the Parliamentary rules of procedure. I know they have been more studied and are better known by you than by any man in America perhaps by any man living. I am in hopes that while enquiring into the subject you made notes on it. If any such remain in your hands, however informal, in books or in scraps of paper, and you will be so good as to trust me with them a little while, they shall be most faithfully returned. If they lie in small compass they might come by post without regard to expence. If voluminous Mr. Randolph will be passing through Richmond on his way from Varina to this place about the 10th. of Feb. and could give them a safe conveyance.  Did the assembly do any thing for the preservation by publication of the laws? With great affection. Adieu.
                